Citation Nr: 0811665	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for congenital lumbarization, 
first sacral segment, back pathology.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to June 
1968 and from May 1970 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and May 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The RO denied service connection for congenital 
lumbarization, 1st sacral segment, back pathology in May 
1979.  The veteran did not appeal.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has not been received.  


CONCLUSIONS OF LAW

1.  The May 1979 RO decision denying service connection for 
congenital lumbarization, 1st sacral segment, back pathology, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

2.  The criteria to reopen the claim for service connection 
for congenital lumbarization, 1st sacral segment, back 
pathology, based on new and material evidence are not met.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a March 2003 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  Notice was replicated in October 2003.  The letters 
informed the veteran of the evidence required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the AOJ.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the veteran of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the veteran of 
the evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the veteran of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  The notice required by Kent was 
provided in March 2003 and again in October 2003.

The veteran was not notified of effective dates for ratings 
and degrees of disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the veteran concerning effective date or degree of disability 
for the claim are harmless, as service connection has been 
denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, Social Security 
Administration records, and statements from the veteran and 
another layperson.  The RO told the veteran in January 2004 
that if he gave the RO the address of the Neshoba General 
Hospital, the RO would take further action on his claim.  VA 
also told the veteran that he could send VA the records from 
the Neshoba General Hospital himself.  He failed to respond.  
Accordingly, no further assistance is required in this 
regard.  An examination for the lumbar spine disability claim 
is not necessary because the claim has not been reopened.  
See 38 C.F.R. § 3.159(c)(4)(i)(C)(iii).  VA has satisfied its 
assistance duties.

Congenital lumbarization, 1st sacral segment, back pathology

In June 1976, the RO denied service connection for back 
strain on the basis that it was not found on last 
examination.  The RO also denied service connection for  
lumbarization of the 1st sacral segment, on the basis that it 
was a constitutional or developmental abnormality and not a 
disability under the law.  The RO again denied service 
connection for "back pathology" in April 1977.  

In May 1979, the RO denied service connection for a "back 
disability," noting that the rating of June 1976 denied 
service connection for lumbarization of the sacral segment on 
the basis that it was a congenital or developmental 
abnormality and not a disability under the law.  The RO found 
that outpatient treatment reports contained only current 
findings and nothing new and material to the issue of service 
connection for back condition.  The veteran did not appeal.  
Thus, the rating decision became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

At the time of the May 1979 decision, service medical records 
showed complaints of back pain in August 1969.  A January 
1971 x-ray of the lumbar spine at Rush Foundation Hospital 
showed a questionable congenital anomaly.  In April 1973, 
after complaining of a backache, the veteran was diagnosed as 
having musculoskeletal strain.  In June 1974, the veteran 
sought treatment for low back pain, reporting similar 
episodes for the past three years.  The diagnosis was 
lumbosacral muscle strain.  X-rays were interpreted as 
negative.  On separation examination in March 1975, the 
veteran gave a history of recurrent back pain; however, 
clinical evaluation of the spine was normal.  

After service on VA examination in March 1976, the veteran 
was diagnosed as having lumbarization of the 1st sacral 
segment.  A November 1976 private treatment record showed 
that the veteran gave a history of back pain for 10 years.  
An x-ray showed some sclerosis of L5-S1.  VA examination in 
March 1977 contained a diagnosis of low back disorder, not 
found.  At that time, the veteran stated that he thought he 
hurt his back in Vietnam in 1969 when he tried to move a 
small safe.  VA treatment record dated in July 1977 showed 
complaints of low back pain and a diagnosis of lumbosacral 
strain.  In November 1977, the veteran was diagnosed as 
having transitional lumbosacral segment with chronic strain.  
Thereafter, in January 1979 the veteran reported a 2-year 
history of back pain radiating down both legs.  X-rays showed 
a transitional vertebra lumbar S1, and significant narrowing 
of the L5-S1 interspace.  

The veteran applied to reopen his claim in February 2003.  
Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Arthritis may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

A congenital or developmental defect is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c) (2007).  No disability resulting from a congenital 
or developmental defect may be service connected.  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  There is a lack of 
entitlement under the law to service connection for these 
conditions unless the evidence shows that they were subject 
to a superimposed disease or injury during military service 
that resulted in disability apart from the developmental 
defect.  See VAOPGCPREC 82-90.  

Evidence obtained since the May 1979 RO decision includes 
copies of a January 1979 VA outpatient treatment; the 
veteran's March 1975 separation examination; VA treatment 
records dated from 2002 to 2005; medical records from Dr. 
Darsey dated from 2000 to 2003 showing low back pain and 
treatment in 2002; private magnetic resonance imaging (MRI) 
dated in December 2002 showing disc bulging and protrusion 
and some early degenerative facet changes; a March 2004 
medical record from David Malloy, M.D. indicating an 
impression of lumbar disk disease and indicating that the 
veteran had had an MRI in 1992 revealing degenerative disc 
disease in his lower lumbar spine; another March 2004 record 
from Dr. Malloy reporting an L4-5 disc herniation; and 
records from the Social Security Administration (SSA).  The 
VA medical records from 2004 and 2005 show chronic low back 
pain, lumbar disk disease, and intervertebral disk 
displacement.  The SSA records from April 2004 show 
disability from ischemic heart disease.  

In an October 2003 statement, the veteran indicated that he 
had been on sick call with back pain several times during 
service and that back pain was noted in his separation papers 
in May 1975.  In December 2004, he indicated that several 
times in service he had been blown off sorties by the 
downdraft of helicopters and would go back into base camp 
with his back hurting.  He went to sick call several times 
with his back hurting.  Also, he had to load radios and heavy 
searchlights onto trucks in service.   

An April 2004 letter from J.H.G. indicates that during an 
in-service convoy operation, the veteran was knocked off 
balance by the downblast of a chopper as it took off.  
Afterwards, he periodically complained of being sore and of 
his back hurting some.  After discharge, he still complained.  
Mr. G. wrote the letter to testify that as much as he knew, 
the veteran was still suffering from that incident.  

New and material evidence has not been received.  The 
veteran's contentions that he had a back injury and symptoms 
during and after service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1979, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992).  
Moreover, the lay statements concerning the onset of any such 
condition are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

With respect to J.H.G.'s April 2004 letter, it is also 
cumulative.  At the time of the 1979 RO decision, the service 
medical records documented that the veteran suffered from 
back problems during service and there was post-service lay 
and medical evidence showing back symptomatology.  This was 
not a matter in dispute.  Further, since J.H.G. is a 
layperson, he lacks the medical expertise to indicate the 
etiology of the veteran's current back disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The March 1975 service records and January 1979 VA records 
are not new, as they were of record at the time of the May 
1979 rating decision.  

Further, the new medical records showing diagnoses of a low 
back disorder many years after service are cumulative.  There 
was medical evidence before the RO in 1979 showing that the 
veteran suffered from a low back disorder, diagnosed as 
chronic strain.  None of the records provide a medical 
linkage of any current low back disorder with the veteran's 
active service.  There is no competent medical evidence 
showing that the veteran has any current low back disorder 
that had its onset during active service or is related to any 
in-service disease or injury, or that was superimposed on his 
congenital lumbarization of the 1st sacral segment.  

Medical records that do not mention a low back disorder, even 
if new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.  As new and material evidence has 
not been received, the claim is not reopened.   38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  


ORDER

The application to reopen the claim for service connection 
for congenital lumbarization, 1st sacral segment, back 
pathology, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


